THIRD DIVISION
                            DOYLE, P. J.,
          REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     June 10, 2022




In the Court of Appeals of Georgia
 A22A0120. KELLY v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A jury found Giacobi Trevell Kelly guilty of burglary, possession of tools for

the commission of a crime, and obstruction of an officer. He appeals from his

judgment of conviction and sentence, arguing that the trial court erred by (1) failing

to thoroughly engage in an appropriate colloquy prior to allowing Kelly to represent

himself; (2) depriving Kelly of his right to communicate with stand-by counsel; (3)

improperly commenting on Kelly’s failure to appear on the second day of trial; (4)

depriving Kelly of his right to present evidence; (5) interfering with Kelly’s cross-

examination of law enforcement officers; and (6) allowing the State to present

evidence of a prior burglary committed by Kelly. Kelly also contends that he received
ineffective assistance of counsel during trial,1 that the evidence was insufficient for

the jury to find him guilty of burglary or possession of tools for the commission of

a crime, and that the cumulative effect of the errors committed during his trial denied

him the right to a fair trial. For the reasons that follow, we affirm.

      Viewed in the light most favorable to the jury’s verdict,2 the evidence shows

that around 3:30 a.m. on January 2, 2014, a 911 dispatcher received a call about an

alarm going off at a gas station in Covington. A detective who responded to that

location observed that the back wall of the building, which was made of cinder block,

had a large hole in it. There was also a dolly with a safe on it outside of the building.

When the detective entered the store, he observed that it was in disarray, with many

wires hanging down, and it appeared that someone had rummaged through the office.

Wires to the alarm system had been cut. Scrape marks on the floor left a trail where

the safe had been dragged on the dolly from its location near the cash register. The

open cash register contained change but no bills. One of the owners of the store




      1
        Kelly represented himself during opening arguments and the questioning of
three of the State’s witnesses. His trial counsel then resumed representation.
      2
          See Rankin v. State, 278 Ga. 704, 705 (606 SE2d 269) (2004).

                                           2
estimated that $3,000-$4,000 was missing. He also testified that a CPU containing

surveillance video had been taken.

      A police officer dispatched to the scene went to a wooded lot behind the gas

station less than a minute after receiving the dispatch, turned off his headlights, and

monitored the area for any unusual activity. The officer testified that a path led from

the gas station to Old Brown Bridge Road. According to the officer, the businesses

in the area were closed, and there was no traffic. The officer soon saw an older model

tan Suburban exit Old Brown Bridge Road onto Washington Street. The officer

followed the vehicle and called in the tag information. The vehicle was registered to

Fredrick White, whose address was in Atlanta. The officer could see that there were

at least four or five people in the car. As the officer followed the vehicle, he saw an

object being thrown from the driver’s side window, and he logged his observation

with dispatch. The officer requested assistance, and, after he saw a sheriff’s deputy

following him, activated his emergency equipment to conduct a traffic stop on the

vehicle.

      The uniformed officer, who was in a marked patrol vehicle when he conducted

the traffic stop, gave loud verbal commands for the driver to turn the car off and

throw the keys out of the window. Instead, the driver fled with the vehicle. The

                                          3
officer returned to his car, and, after a brief pursuit, the vehicle hit a fence and came

to a stop. Six people jumped out of the vehicle and started running. Law enforcement

officers surrounded the area and began searching for the individuals who ran from the

vehicle. Police located three men, who were all wearing dark clothing: (1) Kelly, who

was found lying face down trying to hide in bamboo in the back yard of a house near

the vehicle; (2) Kenny Wells; and (3) Derrick Stephens. Kelly was carrying three

$100 bills, thirty-eight $20 bills, nine $5 bills, and twenty-seven $1 bills, as well as

a cell phone and wire cutters. A “large amount of US currency” also was found on

Stephens.

      Stephens, who pled guilty to burglary of the gas station, testified at Kelly’s

trial. According to Stephens, Wells called Stephens and asked if he wanted to make

some money. Wells picked Stephens up in a Suburban, with another man driving.

They traveled to the gas station, and the vehicle stopped in the back of the building.

When they arrived, Stephens saw seven or eight people wearing masks, and there was

a hole in the back wall of the building. Stephens entered the store through the hole,

located a money pouch, and ran back to the Suburban. Other people who were inside

the building with Stephens ran to the Suburban with him, and they all got in the

vehicle. They drove away from the gas station, but were soon followed by a police

                                           4
officer. The officer tried to pull them over, but the driver led police on a high-speed

chase. Stephens and the others in the vehicle eventually jumped out to try to escape.

      A warrant was obtained to search the Suburban, and officers located crowbars,

a power cut-off saw and spare blade, a sledgehammer, a drill, pry bars, bolt cutters,

screwdrivers and other hand tools, three hats or masks that could be pulled down over

a face, three pairs of gloves, and two single gloves. A glove matching one of the

single gloves was found on the same road that the officer who followed the Suburban

had been on when he saw an object thrown from the vehicle. Fredrick White, the

owner of the Suburban, could not be located, and the vehicle was never picked up or

reported stolen.

      Kelly was charged with burglary in the second degree (OCGA § 16-7-1 (c)),

possession of tools for the commission of a crime (OCGA § 16-7-20 (a)), and

obstruction of an officer (OCGA § 16-10-24 (a)).

      At Kelly’s trial, in addition to presenting the evidence summarized above, the

State introduced evidence of a 2011 burglary committed by Kelly. A deputy sheriff

testified that in September 2011, he responded to a report of a burglary at Milano’s

Fine Jewelry. A construction crew working on a suite next to that establishment

discovered a hole in the wall of the jewelry store. When the deputy entered the

                                          5
building, he observed several holes in the walls of the jewelry store. After additional

officers arrived, they found pry marks on the rear door of the jewelry store. There

were smashed display cases in the jewelry store, and it “was obvious it had been

ransacked.” In a field behind the building, officers recovered several pieces of

jewelry. Officers identified Kelly as a suspect based on phone records and interviews

with other suspects, including Fred White, who ran a pawn shop, and Eric Stephens,

who is the brother of Derrick Stephens. Kelly eventually pled guilty to burglarizing

the jewelry store, and a certified copy of his conviction was admitted into evidence.

      The jury found Kelly guilty on all charges relating to the 2014 gas station

burglary on February 23, 2018. However, because Kelly failed to appear for the last

day of trial, a sentencing hearing was not held until May 25, 2021, after Kelly had

been re-arrested. Kelly was sentenced to a total of eleven years in confinement as a

recidivist under OCGA § 17-10-7 (a) and (c). This appeal followed.

      1. Kelly contends that the trial court erred by failing to conduct an appropriate

colloquy prior to allowing Kelly to represent himself and failing to make a finding as

to whether he knowingly and voluntarily waived his right to counsel. We disagree.

      A criminal defendant has “a fundamental right to represent himself in a state

criminal trial when he voluntarily and intelligently elects to do so.” Clarke v. Zant,

                                          6
247 Ga. 194, 195 (275 SE2d 49) (1981) (citation and punctuation omitted). “Under

Faretta [v. California, 422 U. S. 806 (95 SCt 2525, 45 LE2d 562) (1975),] the trial

court must apprise the defendant of the dangers and disadvantages inherent in

representing himself so that the record will establish that he knows what he is doing

and his choice is made with eyes open.” State v. Evans, 285 Ga. 67, 68 (673 SE2d

243) (2009) (citation and punctuation omitted). “The determination of whether there

has been an intelligent waiver of the right to counsel must depend, in each case, upon

the particular facts and circumstances surrounding that case including the

background, experience, and conduct of the accused.” McDaniel v. State, 327 Ga.

App. 673, 674 (1) (761 SE2d 82) (2014) (citation and punctuation omitted). On

appeal, the State bears the burden of showing that a defendant “received sufficient

information and guidance from the trial court to make a knowing and intelligent

waiver of the right to trial counsel[.]” Renfro v. State, 348 Ga. App. 615, 617 (2) (824

SE2d 75) (2019) (citation and punctuation omitted). We review the trial court’s ruling

on this issue for an abuse of discretion. Id.

      The record shows that on the morning of the first day of trial, Kelly informed

the trial court that he wanted to represent himself. On the record, in Kelly’s presence,

the trial court elicited from defense counsel the amount of time Kelly was facing if

                                           7
found guilty. In response to questions from the trial court, Kelly stated that he

graduated from college and understood his rights. The court gave Kelly extensive

warnings about the danger of waiving representation by counsel. The court compared

waiving representation to foregoing anesthesia in order to direct one’s own surgery.

Kelly was warned that he would have to cross-examine witnesses although he did not

“know techniques of cross-examination that [trial counsel]’s been trained in.” He was

also warned that he would not know what points “might resonate with a jury” as his

trial counsel would. Kelly told the trial court that he had been adequately warned by

the court of the danger of conducting his own defense and still wanted to go forward

even after the warnings. Kelly requested, and was allowed, to have his attorney

remain as counsel to select a jury on his behalf before Kelly took over his own

representation. The trial court told Kelly that his attorney could help him by

answering his questions, but that Kelly would be in control of his case. Kelly stated

that he only needed help on “technical matters and courtroom procedure.”

      Kelly contends that the Faretta colloquy in the instant case was “deficient

because there [was] no inquiry as to whether [Kelly had] a history of mental illness,

[had] any legal education or knowledge of legal procedure, or [understood] the

responsibilities and ramifications of self-representation.” Contrary to Kelly’s

                                         8
argument, “the trial court does not have to ask any particular questions” for a waiver

of counsel to be valid. Brooks v. State, 243 Ga. App. 246, 248 (1) (a) (532 SE2d 763)

(2000). The record need only reflect that the defendant “was made aware of the

dangers of self-representation and nevertheless made a knowing and intelligent

waiver.” Evans, 285 Ga. at 69 (citation and punctuation omitted). The record as a

whole shows that Kelly received sufficient information and guidance from the trial

court regarding the dangers and disadvantages of self-representation and nevertheless

made a knowing and intelligent waiver of his right to counsel. See Renfro, 348 Ga.

App. at 617-618 (2).

      Kelly also contends that his conviction should be reversed because the trial

court did not “clearly rule on its findings as to whether [he] knowingly, voluntarily,

and intelligently waived his right to counsel and understood the dangers of

proceeding to trial without counsel.” While it is preferable for a trial court to

articulate a specific finding on the record that a defendant knowingly and intelligently

waived his right to counsel, the failure to do so is not error when the record as a

whole demonstrates that the waiver was knowing and intelligent. Brooks, 243 Ga.

App. at 248 (1) (a). Thus, Kelly’s contention with regard to the trial court’s failure to

“clearly rule on its findings” in this regard has no merit. See id.

                                           9
      2. Kelly also contends that the trial court erred by depriving him of his right to

communicate with stand-by counsel. Kelly failed to preserve this issue for appellate

review.

      The trial court told Kelly prior to trial that if he represented himself, his

attorney could remain as stand-by counsel to answer Kelly’s questions. The trial court

warned Kelly, however, that his attorney would not be able to write questions for

Kelly or give him directions on the case. During trial, after Kelly indicated that he had

completed his cross-examination of a witness, an off-the-record conversation

occurred between Kelly and his stand-by counsel. The trial court then said, “I’m not

allowing that. He’s representing himself. That’s what I said earlier. You can’t tell him

things to ask because he’s chosen to represent himself.” Kelly contends that this

statement by the trial court “unfairly infringed upon [his] ability to have stand-by

counsel assist” and “effectively deprived [him] of a ‘fair chance to present his

case[.]’” Pretermitting whether the trial court’s statement was erroneous, Kelly failed

to object to the statement and therefore waived appellate review of the issue.

             It is well settled in Georgia that a party may not fail to object to
      an erroneous ruling or statement of a trial court and then attack that
      ruling on appeal. A party’s duty to object in these circumstances gives
      the trial court the opportunity to correct the alleged error, and avoids the

                                           10
      possibility that a party may intentionally fail to object to a ruling and
      take a chance of a favorable outcome at trial based on the knowledge he
      or she stands a chance of obtaining a reversal on appeal.


Kelly v. State, 344 Ga. App. 433, 438 (810 SE2d 197) (2018) (citation and

punctuation omitted).

      3. Kelly did not appear for the second day of trial. He argues that the trial court

erred when it informed the jury that he would no longer be present for the trial. We

disagree.

      After discussing with counsel outside the presence of the jury what to do about

Kelly’s absence, the trial court informed the jury, “Well, this morning, the defendant

has alerted his attorney that he’s chosen not to be here, so he’s no longer present, if

you look out.” Kelly contends that his absence from trial was “a procedural issue that

should not have been presented to the jury in such an incendiary manner.” According

to Kelly, the statement conveyed the trial court’s bias to the jury in violation of

OCGA § 17-8-57.

      OCGA § 17-8-57 provides

      (a) (1) It is error for any judge, during any phase of any criminal case,
      to express or intimate to the jury the judge’s opinion as to whether a fact
      at issue has or has not been proved or as to the guilt of the accused.

                                          11
      (2) Any party who alleges a violation of paragraph (1) of this subsection
      shall make a timely objection and inform the court of the specific
      objection and the grounds for such objection, outside of the jury’s
      hearing and presence. After such objection has been made, and if it is
      sustained, it shall be the duty of the court to give a curative instruction
      to the jury or declare a mistrial, if appropriate.


      (b) Except as provided in subsection (c)[3] of this Code section, failure
      to make a timely objection to an alleged violation of paragraph (1) of
      subsection (a) of this Code section shall preclude appellate review,
      unless such violation constitutes plain error which affects substantive
      rights of the parties. Plain error may be considered on appeal even when
      a timely objection informing the court of the specific objection was not
      made, so long as such error affects substantive rights of the parties.


      Kelly failed to object to the trial court’s statement, so we review this

enumeration for plain error, which requires that

      [f]irst, there must be an error or defect — some sort of deviation from
      a legal rule — that has not been intentionally relinquished or abandoned,
      i.e., affirmatively waived, by the appellant. Second, the legal error must
      be clear or obvious, rather than subject to reasonable dispute. Third, the


      3
        OCGA § 17-8-57 (c) provides: “Should any judge express an opinion as to the
guilt of the accused, the Supreme Court or Court of Appeals or the trial court in a
motion for a new trial shall grant a new trial.” Kelly does not contend that the trial
court expressed to the jury an opinion as to his guilt. Therefore, OCGA § 17-8-57 (c)
does not apply.

                                          12
       error must have affected the appellant’s substantial rights, which in the
       ordinary case means he must demonstrate that it “affected the outcome
       of the trial court proceedings. Fourth and finally, if the above three
       prongs are satisfied, the appellate court has the discretion to remedy the
       error — discretion which ought to be exercised only if the error
       seriously affects the fairness, integrity or public reputation of judicial
       proceedings.


State v. Kelly, 290 Ga. 29, 33 (2) (a) (718 SE2d 232) (2011) (citations, punctuation,

and emphasis omitted). Kelly has failed to meet the first prong of the plain error

standard because the challenged statement was not improper under OCGA § 17-8-57.

In the challenged statement, the trial court did not express to the jury an opinion

about whether a fact at issue in the case had been proved or whether Kelly was guilty.

See Howard v. State, 298 Ga. App. 98, 99 (1) (679 SE2d 104) (2009) (court’s

explanation to the jury of why the defendant was not in the courtroom on the second

day of trial was not an impermissible comment under OCGA § 17-8-57).

       Kelly also argues that by informing the jury of his message to his attorney, the

trial court violated his right to remain silent. However, by failing to object to the trial

court’s statement, Kelly waived appellate review of this issue. See Kelly, 344 Ga.

App. at 438.



                                            13
       4. Kelly contends that the trial court erred by excluding an academic transcript

showing that he had received electrical training. The trial court excluded the

transcript as irrelevant, stating “I don’t see the relevance of it at this time. If [Kelly]

takes the stand and testifies, at that point in time it might become relevant.” Kelly

argues the evidence “was relevant because it provided a valid reason for the tools that

were found on [him] and in the vehicle.” The State contends that the “transcript alone,

which showed courses taken a decade prior to the crime, did not become relevant

unless someone could testify that [Kelly’s] schooling remained pertinent to his life

. . . and could explain his presence near the scene of the burglary alleged, or his

possession of tools which were alleged to aid in commission of a crime.”

Pretermitting whether the trial court erred by excluding the transcript, Kelly has not

demonstrated how his defense was prejudiced by its exclusion. See Jackson v. State,

306 Ga. 69, 80 (2) (c) (829 SE2d 142) (2019) (“[T]he test for determining

nonconstitutional harmless error is whether it is highly probable that the error did not

contribute to the verdict.”) (citation and punctuation omitted); see also OCGA §

24-1-103 (a) (“Error shall not be predicated upon a ruling which admits or excludes

evidence unless a substantial right of the party is affected[.]”). “In determining

whether the error was harmless, we review the record de novo and weigh the evidence

                                            14
as we would expect reasonable jurors to have done so.” Kirby v. State, 304 Ga. 472,

478 (3) (c) (819 SE2d 468) (2018) (citation and punctuation omitted).

      The transcript, which lists courses taken in 2004 and 2005, at best indicates

that Kelly received some amount of electrical training. No evidence in the record

shows that Kelly was working as an electrician at the time of the burglary. The jury

heard testimony that Kelly was found trying to hide in a back yard after fleeing from

the police in a vehicle that was spotted near the burglary site around 3:30 a.m. In

addition, the State presented evidence that crowbars, a sledgehammer, bolt cutters,

and other tools had been found in the same vehicle, and that other occupants of the

vehicle had participated in the burglary. The jury also heard testimony that Kelly was

wearing dark clothing and had wire cutters and a large amount of cash in his

possession when he was found. On these facts, we conclude that it is highly probable

that any potential error in excluding the transcript did not contribute to the verdict.

See Jackson, 306 Ga. at 81 (2) (c).

      Kelly also argues that the trial court’s ruling that it would permit the evidence

to be admitted only if Kelly testified was inappropriate because it “attempted to

coerce [Kelly] to waive his right to remain silent.” Kelly has not met his burden of

showing error. See generally Tolbert v. Toole, 296 Ga. 357, 363 (3) (767 SE2d 24)

                                          15
(2014) (“It is [the appellant]’s burden, as the party challenging the ruling below, to

affirmatively show error from the record on appeal.”) The trial court made it clear that

it excluded the academic transcript because it found that, standing alone, the

transcript was not relevant. Kelly does not identify any evidence in the record

showing that the trial court’s ruling was a subterfuge to coerce him to testify.

Furthermore, he cites no authority (other than U. S. Const. amend. V and Ga. Const.

of 1983, Art. I, Sec. I, Par. XVI) to support his conclusory assertion that the trial

court’s ruling attempted to coerce him to waive his right to remain silent.

Consequently, we discern no reversible error in this regard.

      5. Kelly contends that the trial court violated his right to confront witnesses by

interfering with his cross-examination of law enforcement officers. We disagree.

      The Confrontation Clause does not guarantee “cross-examination that is

effective in whatever way, and to whatever extent, the defense might wish,” and

“[l]imitations on cross-examination are generally reasonable so long as the court does

not cut off all inquiry on a subject that the defense is entitled to cross-examine on.”

Shaw v. State, 301 Ga. 14, 19 (2) (799 SE2d 186) (2017) (citations and punctuation

omitted). “Like most questions about the admissibility of evidence, the scope of

cross-examination is committed in the first instance to the sound discretion of the trial

                                           16
court, and [an appellate court] review[s] a limitation of cross-examination only for an

abuse of that discretion.” Lucas v. State, 303 Ga. 134, 136-137 (2) (810 SE2d 491)

(2018).

      Kelly contends that the trial court “interrupted [his] questions, refused to allow

questions, and reprimanded [him] and his counsel although no objections by the State

were made.” Kelly cites to two occasions during trial when the court took issue with

his line of questioning. On the first occasion, Kelly’s trial counsel questioned the

detective as follows:

      Q: Do you think it would be relevant to have the information showing
      that Mr. Kelly’s cell phone was in the area or not in the area?
      A: No. Not at the time.
      Q: Why not?
      A: He was in the, he was in the vehicle that was stopped leaving the
      area.


A few questions later, trial counsel asked the detective, “And do you think it would

be relevant information if Mr. Kelly’s cell phone that he’s carrying came back as

being triangulated in a different area?” At that point, the trial court excused the jury

and inquired into the relevance of the question, given that Kelly was caught in the

area of the burglary. Kelly’s trial counsel explained that when Kelly had been arrested


                                          17
for the Milano’s Fine Jewelry burglary, the primary evidence was a triangulation of

his cell phone.

      The trial court ruled that the line of questioning regarding triangulation in this

case was misleading and bordering on irrelevant. Under the circumstances of this

case, where Kelly was found immediately after fleeing from police in a vehicle that

was seen near the burglary site within minutes of the burglary, the trial court did not

err by limiting the scope of cross-examination with respect to cell phone location

evidence. See Hill v. State, 310 Ga. 180, 191 (7) (850 SE2d 110) (2020) (“[T]rial

courts retain wide latitude insofar as the Confrontation Clause is concerned to impose

reasonable limits on . . . cross-examination based on concerns about, among other

things, . . . confusion of the issues . . . or interrogation that is repetitive or only

marginally relevant.”).

      Kelly’s only other claim of error in this regard is based on his questioning of

the officer who investigated Kelly’s participation in the burglary of Milano’s Fine

Jewelry. Kelly’s trial counsel asked the officer several questions about the location

of Kelly’s cell phone at various times during that burglary. The trial court inquired

about the relevance of the questions and excused the jury. Outside of the jury’s

presence, the court asked the witness whether he would have gone through the cell

                                          18
phone records to investigate the burglary if the burglars had been caught at the scene,

and the witness stated that he probably would not have. The trial court expressed its

belief that the questions about cell phone location were irrelevant and a waste of time.

Nevertheless, when the jury returned, the court allowed Kelly’s trial counsel to

continue his questions about the location of Kelly’s cell phone in the Milano’s Fine

Jewelry case. We find no abuse of discretion in the trial court’s limitation of Kelly’s

cross-examination. See Lucas, 303 Ga. at 136-137 (2).

      6. Kelly contends that the trial court committed reversible error in allowing the

State to present evidence of the Milano’s burglary. We disagree.

      Under OCGA § 24-4-404 (b) (“Rule 404 (b)”), “[e]vidence of other crimes,

wrongs, or acts shall not be admissible to prove the character of a person in order to

show action in conformity therewith,” but such other-act evidence is admissible for

other purposes, including to prove, among other things, intent, knowledge, identity,

and absence of mistake or accident. The admissibility of evidence offered under Rule

404 (b) is determined by a three-part test: (1) the evidence must be relevant to an

issue in the case other than the defendant’s character; (2) the probative value of the

evidence must not be substantially outweighed by its undue prejudice under OCGA

§ 24-4-403; and (3) there must be sufficient proof for a jury to find by a

                                          19
preponderance of the evidence that the defendant committed the other act. See

Bradshaw v. State, 296 Ga. 650, 655-656 (3) (769 SE2d 892) (2015). We review the

trial court’s ruling admitting evidence under Rule 404 (b) for a clear abuse of

discretion. See id. at 656 (3).

      In this case, after a pretrial hearing, the trial court ruled that evidence of the

prior burglary would be admissible at trial for the purposes of proving Kelly’s intent,

knowledge, and modus operandi. At trial, before the State presented evidence of the

Milano’s burglary, the trial court charged the jury that, “[i]n order to prove its case,

the [S]tate must show intent and negate or disprove mistake or accident. To do so, the

[S]tate is going to offer evidence of another crime allegedly committed by the

accused. You are permitted to consider that evidence only insofar as it may relate to

those issues and not for any other purposes.” Later, in its final charge to the jury, the

court charged the jury to consider the other-acts evidence only for the previously

authorized purposes of intent, knowledge, and modus operandi.4

      4
        Although Kelly argues that the inclusion of modus operandi and knowledge
as relevant purposes for consideration in the final charge to jury “had the effect of
confusing the jury as to the proper purpose for which the evidence should be
considered[,]” he does not enumerate as error the trial court’s instructions to the jury,
and he cannot expand his enumeration of error through his brief. See Scott v. State,
302 Ga. App. 111, 112-113 (1) (b) (690 SE2d 242) (2010). Consequently, we will not
consider the propriety of the trial court’s instructions.

                                           20
      Pretermitting whether it was error to admit the evidence about the prior

burglary, we conclude that any such error was harmless. In determining whether an

evidentiary error was harmless, as discussed in Division 4, we consider “whether it

is highly probable that the error did not contribute to the verdict.” Jackson, 306 Ga.

at 80 (2) (c) (citations and punctuation omitted); see also OCGA § 24-1-103 (a).

      Here, the evidence showed that Kelly was found wearing dark clothing and

trying to hide immediately after fleeing from the police in a vehicle that was seen near

the site of the burglary. Other participants in the burglary were in the same vehicle

with Kelly, and various tools were located in the vehicle. When he was found, Kelly

had wire cutters and a large amount of cash in his possession. Given this evidence,

any error in allowing the State to admit evidence of the Milano’s burglary was

harmless. See Scott v. State, 357 Ga. App. 289, 295 (1) (b) (850 SE2d 477) (2020)

(admission of evidence of a prior crime was harmless error where evidence showed

defendant was in the get-away vehicle).

      7. Kelly contends that his trial counsel rendered ineffective assistance in

several respects. Kelly’s claim of ineffective assistance of counsel, which he raises

for the first time on appeal, has not been preserved for our review.



                                          21
      A claim of ineffective assistance of trial counsel must be asserted “at the

earliest practicable moment.” Glover v. State, 266 Ga. 183, 184 (2) (465 SE2d 659)

(1996) (punctuation and footnote omitted). “The earliest practicable moment” means

before appeal if the opportunity to do so is available. Id. In this case, Kelly’s trial

counsel withdrew as counsel after trial and before sentencing. New counsel was

appointed to represent Kelly before his sentencing hearing. At the sentencing hearing,

the trial court informed Kelly, “if you want to bring up ineffectiveness of counsel, you

may do so and nobody gets their feelings hurt, but you have to bring it up at its

earliest time, which would probably be a motion for new trial[.]” Kelly’s new counsel

told the court that she had discussed that option with Kelly. However, Kelly’s new

counsel apparently did not file a motion for a new trial or seek an evidentiary hearing

concerning claims of ineffective assistance of trial counsel. After Kelly’s sentencing,

his current appellate counsel filed a notice of appeal on his behalf. Because neither

Kelly’s post-conviction counsel nor his current appellate counsel filed a motion for

new trial or otherwise demanded an evidentiary hearing on any claim of ineffective

assistance of trial counsel, Kelly is procedurally barred from raising any claim that

trial counsel performed deficiently, as that claim was not raised at the earliest

practicable moment. Id. See also Luke v. State, 236 Ga. App. 543, 544 (3) (512 SE2d

                                          22
39) (1999) (“[N]ew counsel appeared in time to file a timely notice of appeal, but did

so without first filing a motion for new trial or otherwise demanding an evidentiary

hearing on any claim of ineffective assistance of trial counsel. Consequently, this

claim of ineffective assistance has been procedurally defaulted and presents nothing

for review on appeal.”) (citation omitted).

       8. Kelly contends that the evidence presented at trial was insufficient for the

jury to find him guilty of burglary or possession of tools for the commission of a

crime. We disagree.

       The standard of review regarding the sufficiency of the evidence is well-

settled:

       When evaluating challenges to the sufficiency of the evidence, we view
       the evidence presented at trial in the light most favorable to the jury’s
       verdicts and ask whether any rational trier of fact could have found the
       defendant guilty beyond a reasonable doubt of the crimes for which he
       was convicted. We leave to the jury the resolution of conflicts or
       inconsistencies in the evidence, credibility of witnesses, and reasonable
       inferences to be derived from the facts, and we do not reweigh the
       evidence[.] Although the State is required to prove its case with
       competent evidence, there is no requirement that it prove its case with
       any particular sort of evidence. As long as there is some competent
       evidence, even though contradicted, to support each fact necessary to
       make out the State’s case, the jury’s verdict will be upheld.

                                          23
Clark v. State, 309 Ga. 473, 477 (847 SE2d 364) (2020) (citations and punctuation

omitted).

      “To warrant a conviction on circumstantial evidence, the proved facts shall not

only be consistent with the hypothesis of guilt, but shall exclude every other

reasonable hypothesis save that of the guilt of the accused.” OCGA § 24-14-6.

“However, the circumstantial evidence need not exclude every conceivable inference

or hypothesis — only those that are reasonable.” Wise v. State, 325 Ga. App. 377, 381

(2) (752 SE2d 628) (2013) (citation and punctuation omitted; emphasis in original).

      Moreover, whether a hypothesis is reasonable and whether every other
      hypothesis except the guilt of the accused has been excluded are
      generally questions for the jury to decide. Because jurors are able to hear
      and observe the witnesses, and thus are better able to judge the
      reasonableness of a hypothesis raised by the evidence, this Court will
      not disturb their findings unless [they are] unsupportable as a matter of
      law.


Id. (citation and punctuation omitted).

      “A person commits the offense of burglary in the second degree when, without

authority and with the intent to commit a felony or theft therein, he or she enters or

remains within an occupied, unoccupied, or vacant building[.]” OCGA § 16-7-1 (c).

Any person “concerned in the commission of a crime” is a party to a crime and can

                                          24
be convicted of it. OCGA § 16-2-20 (a). A person is “concerned in the commission

of a crime” if, among other things, he “[d]irectly commits the crime” or

“[i]ntentionally aids or abets in the commission of the crime.” OCGA § 16-2-20 (b).

While “[m]ere presence at the scene is not sufficient to convict one of being a party

to a crime, . . . criminal intent may be inferred from conduct before, during, and after

the commission of a crime.” Wise, 325 Ga. App. at 380 (1).

      Kelly argues that the evidence was insufficient for the jury to find him guilty

of burglary because he “was merely found in the vehicle that fled from the officer”

and “[t]here is no evidence that he entered the gas station or took any money or

property.” However, Kelly was not merely found in the vehicle that fled from the

officer. He was found wearing dark clothing while hiding face down in bamboo in a

back yard with a large amount of currency and wire cutters in his possession.

Furthermore, the State did not have to prove that Kelly entered the gas station; it only

had to prove that he was a party to the crime. See OCGA § 16-2-20 (a). A jury could

reasonably infer that Kelly, who fled from the police in the same vehicle as other

burglars, had participated in the burglary. It was up to the jury to decide whether the

only reasonable explanation supported by the evidence was that Kelly had committed

the burglary. See Wise, 325 Ga. App. at 381 (2). We conclude that the evidence

                                          25
presented at trial, though circumstantial, was sufficient to allow the jury to find that

every other hypothesis except Kelly’s guilt had been excluded and to find him guilty

beyond a reasonable doubt of burglary.

      Kelly also argues that there was insufficient evidence for a jury to find him

guilty of possession of tools for the commission of a crime. OCGA § 16-7-20 (a)

provides: “A person commits the offense of possession of tools for the commission

of crime when he has in his possession any tool, explosive, or other device commonly

used in the commission of burglary, theft, or other crime with the intent to make use

thereof in the commission of a crime.” Kelly was charged with possessing “wire

cutters, a sledge hammer, drills, saws, and bolt cutters, tools commonly used in the

commission of burglary with the intent to make use of said tools in the commission

of said crime[.]” Kelly contends that “the tools had other uses, were not commonly

used in burglaries,” and “did not have evidence of recent use, such as dust or debris

that would be consistent with the damage done at the gas station.” However, as a

general rule, “whether a tool is commonly used in the commission of a crime is within

the ken of the average juror” and “jurors are entitled to use their knowledge and

experience to decide” the common use element of OCGA § 16-7-20 (a). Kenemer v.

State, 329 Ga. App. 330, 333 (765 SE2d 21) (2014) (citation and punctuation

                                          26
omitted). Here, the evidence was sufficient for the jury to find that the tools in

question were “commonly” used in the commission of a crime. See Kennon v. State,

232 Ga. App. 494, 496 (3) (502 SE2d 330) (1998) (sledgehammer, ax, bolt cutters,

crowbar, wire cutters, and gloves are commonly used in the commission of burglary,

theft, or other crimes). Furthermore, evidence of recent use of the tools in a particular

crime is not necessary to support a conviction under OCGA § 16-7-20 (a) because the

plain language of the statute “requires only that the defendant possess the relevant

tools with the intent to use them in the commission of a crime, not that the tools must

have already been used to commit a particular crime.” Sutton v. State, 338 Ga. App.

724, 727 (1) (791 SE2d 618) (2016) (citations, punctuation, and emphasis omitted).

Therefore, this argument fails.

      9. Finally, Kelly claims that the alleged cumulative effect of numerous errors

committed during his trial must be assessed under State v. Lane, 308 Ga. 10, 15 (838

SE2d 808) (2020). “To establish cumulative error a defendant must show that (1) at

least two errors were committed in the course of the trial; (2) considered together

along with the entire record, the multiple errors so infected the jury’s deliberation that

they denied the petitioner a fundamentally fair trial.” Lane, 308 Ga. at 21 (4) (citation

and punctuation omitted). Here, we have assumed that the trial court erred in

                                           27
excluding Kelly’s academic transcript and allowing the State to admit evidence of the

Milano’s burglary. See Divisions 4 and 6. Having considered these errors along with

the entire record, we cannot say that they so infected the jury’s deliberation that they

denied Kelly a fundamentally fair trial.

      Judgment affirmed. Doyle, P. J., and Reese, J., concur.




                                           28